              Case 4:18-cv-00512-JAS-JR Document 29 Filed 04/25/19 Page 1 of 3

 1 Gena L. Sluga, 018633
   gsluga@cdslawfirm.com
 2
   Daniel B. Bernardone, 033256
 3 dbernardone@cdslawfirm.com
   CHRISTIAN DICHTER & SLUGA, P.C.
 4 2700 North Central Avenue, Suite 1200
 5 Phoenix, Arizona 85004
   Telephone: (602) 792-1700
 6 Facsimile: (602) 792-1710
   Attorneys for Plaintiffs
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
      Certain Underwriters at Lloyd’s, London,              Case No. CV-18-512-TUC-JAS-JR.
11    Subscribing    to     Policy     Number
      W175C5160201, W175C5170301, and
12
      W175C5180401,                                           JOINT STIPULATION FOR
13                                                          DISMISSAL WITH PREJUDICE
                           Plaintiffs,
14
15           vs.

16    Community Provider of Enrichment
      Services, Inc., an Arizona corporation;
17
      Southwest Fiduciary, Inc., in its capacity as
18    Personal Representative of the Estate of
      Jeffrey Loveless,
19
20                         Defendants.
            Pursuant to Rule 41(a)(1), the parties, by and through undersigned counsel, hereby stipulate
21
     to the dismissal of this action with prejudice, with each party to bear its own attorneys’ fees and
22
     costs. A proposed form of Order accompanies this stipulation.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
            Case 4:18-cv-00512-JAS-JR Document 29 Filed 04/25/19 Page 2 of 3

           RESPECTFULLY SUBMITTED this 25th day of April 2019.
 1
 2                                    CHRISTIAN DICHTER & SLUGA, P.C.
 3                                    By: /s/ Gena L. Sluga
 4                                       Gena L. Sluga
                                         Daniel B. Bernardone
 5                                       2700 North Central Avenue, Suite 1200
                                         Phoenix, Arizona 85004
 6
                                         Attorneys for Plaintiffs
 7
                                       LEWIS ROCA ROTHGERBER CHRISTIE LLP
 8
 9                                    By: /s/ Jeffrey L. Sklar w/ permission
                                         Jeffrey L. Sklar
10                                       One South Church Avenue, Suite 2000
                                         Tucson, AZ 85701
11
                                         Attorneys for Community Provider of Enrichment
12                                       Services, Inc.
13                                     TREON & SHOOK, PLLC
14
                                      By: /s/ Douglas G. Shook w/ permission
15                                       Douglas G. Shook
                                         4600 N. 12th Street
16
                                         Phoenix, AZ 85014
17                                       Attorneys for Southwest Fiduciary, Inc.

18                                     FR LAW GROUP, PLLC
19
                                      By: /s/ Troy B. Froderman w/ permission
20                                       Troy B. Froderman
                                         Scott C. Ryan
21
                                         4745 North 7th Street, Suite 310
22                                       Phoenix, AZ 85014
                                         Attorneys for Mountain West Series of Lockton
23                                       Companies, LLC
24 / / /
25 / / /
26 / / /
27 / / /
28


                                              2
             Case 4:18-cv-00512-JAS-JR Document 29 Filed 04/25/19 Page 3 of 3

                                    CERTIFICATE OF SERVICE
 1
          I hereby certify that on April 25th, 2019, I electronically transmitted the attached document
 2
   to the Clerk’s Office using the CM/ECF system for filing. A copy of the foregoing was served via
 3 electronic mail to all counsel of record as follows:
 4 Jeffrey L. Sklar
 5 jsklar@lrrc.com
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 6 One South Church Avenue, Suite 2000
   Tucson, AZ 85701
 7
   Attorneys for Community Provider of Enrichment Services, Inc.
 8
   Douglas G. Shook
 9 dgs@treonshook.com
10 TREON &thSHOOK, PLLC
   4600 N. 12 Street
11 Phoenix, AZ 85014
   Attorneys for Southwest Fiduciary, Inc.
12
13 Troy B. Froderman
   tfroderman@frlawgroup.com
14 Scott C. Ryan
15 FR LAW GROUP,th
                       PLLC
   4745 North 7 Street, Suite 310
16 Phoenix, AZ 85014
   Attorneys for Mountain West Series of Lockton Companies, LLC
17
18 By: /s/ Harleigh Scott
19
20
21
22
23
24
25
26
27
28


                                                     3
